Case: 21-2117   Document: 14     Page: 1    Filed: 12/07/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

  SIMONA TANASESCU, ON BEHALF OF HERSELF
             AND S.T., A MINOR,
              Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2021-2117
                 ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:21-cv-01289-ZNS, Judge Zachary N. Somers.
                  ______________________

                Decided: December 7, 2021
                 ______________________

    SIMONA TANASESCU, Tustin, CA, pro se.

     MILES KARSON, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for defendant-appellee. Also represented by
 BRIAN M. BOYNTON, CLAUDIA BURKE, MARTIN F. HOCKEY,
 JR.
                  ______________________

 Before LOURIE, MAYER, and CUNNINGHAM, Circuit Judges.
Case: 21-2117    Document: 14     Page: 2    Filed: 12/07/2021




 2                                           TANASESCU   v. US



 PER CURIAM.
     Simona Tanasescu appeals from a decision of the Court
 of Federal Claims (“Claims Court”) dismissing her breach
 of contract claims for lack of subject matter jurisdiction,
 Tanasescu v. United States, No. 21-1289 C, 2021 WL
 2010295 (Fed. Cl. May 19, 2021). Because the Claims
 Court lacks jurisdiction to adjudicate claims asking the
 Claims Court to review the decisions of other federal
 courts, we affirm.
                      I.     BACKGROUND
     In her complaint before the Claims Court, Ms. Ta-
 nasescu asserts that the United States District Court for
 the Central District of California, United States Bank-
 ruptcy Court for the Central District of California, and the
 United States Court of Appeals for the Ninth Circuit failed
 to correctly apply the law in three cases involving Ms. Ta-
 nasescu. She asserts that this failure is a breach of an im-
 plied contract between herself and the Department of
 Justice (“DOJ”).
     The Claims Court dismissed Ms. Tanasescu’s com-
 plaint for lack of subject matter jurisdiction. Tanasescu,
 2021 WL 2010295, at *1. The court found that Ms. Ta-
 nasescu’s complaint asked it to review various decisions of
 other federal courts—something that the Claims Court
 lacks subject matter jurisdiction to do. Id. at *2.
     Ms. Tanasescu appeals the Claims Court’s dismissal of
 her case for lack of subject matter jurisdiction. We have
 jurisdiction to review the Claims Court’s final decision un-
 der 28 U.S.C. § 1295(a)(3).
                       II.   DISCUSSION
      On appeal, Ms. Tanasescu argues that the Claims
 Court improperly dismissed her complaint for lack of sub-
 ject matter jurisdiction. She asserts that the Claims Court
 made both substantive and procedural errors.            Ms.
Case: 21-2117        Document: 14   Page: 3    Filed: 12/07/2021




 TANASESCU   v. US                                            3



 Tanasescu asserts that the Claims Court substantively
 erred by ignoring the allegedly contractual nature of her
 claims. She identifies two purported procedural errors un-
 derlying the Claims Court’s decision and one purported
 procedural error by this court. First, she asserts that the
 Claims Court changed the “Nature-of-Suit Code” in the
 case cover sheet from 114 (“Contract – Service – (CDA)”) to
 528 (“Miscellaneous – Other”) without notifying her. Sec-
 ond, she asserts that the Claims Court changed the
 “Amount Claimed” in the case cover sheet from an esti-
 mated $320,000,000 to $1,000,000, again, without notify-
 ing her. Finally, Ms. Tanasescu asserts that she was never
 served with a Notice of Docketing of her appeal before this
 court.
      This court reviews Claims Court decisions to dismiss
 for lack of jurisdiction de novo. Campbell v. United States,
 932 F.3d 1331, 1336 (Fed. Cir. 2019). Subject matter juris-
 diction is a threshold issue that courts must consider before
 they consider the merits of a claim. Steel Co. v. Citizens for
 a Better Env’t, 523 U.S. 83, 94–95 (1998). As Ms. Ta-
 nasescu is a pro se plaintiff, her pleadings are liberally con-
 strued.     But that does not alleviate her burden to
 demonstrate that the Claims Court has jurisdiction. See
 Beltran v. Shinseki, 447 F. App’x 208, 209 (Fed. Cir. 2011).
 Ms. Tanasescu still bears the burden of proving subject
 matter jurisdiction by a preponderance of the evidence. See
 Freeman v. United States, 875 F.3d 623, 628 (Fed. Cir.
 2017).
     The Claims Court’s jurisdiction, if any, over Ms. Ta-
 nasescu’s case arises under the Tucker Act, 28 U.S.C.
 § 1491(a). The Tucker Act gives the Claims Court “juris-
 diction to render judgment upon any claim against the
 United States founded either upon the Constitution, or any
 Act of Congress or any regulation of an executive depart-
 ment, or upon any express or implied contract with the
 United States, or for liquidated or unliquidated damages in
 cases not sounding in tort.” Id. The Tucker Act is “a
Case: 21-2117    Document: 14      Page: 4    Filed: 12/07/2021




 4                                           TANASESCU   v. US



 jurisdictional statute; it does not create any substantive
 right enforceable against the United States for money dam-
 ages.” United States v. Testan, 424 U.S. 392, 398 (1976).
 Thus, “a plaintiff must identify a separate source of sub-
 stantive law that creates the right to money damages.”
 Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir.
 2005) (en banc).
     Ms. Tanasescu seems to argue that the separate source
 of substantive law in this case is the Contract Disputes Act
 of 1978, 41 U.S.C. §§ 7101–7109. Ms. Tanasescu asserts
 that she had an implied contract with the DOJ and alleges
 that the DOJ breached this contract when the United
 States District Court for the Central District of California,
 United States Bankruptcy Court for the Central District of
 California, and the Ninth Circuit Court of Appeals decided
 various motions and cases in ways adverse to Ms. Ta-
 nasescu’s interests.
     At its core, Ms. Tanasescu’s complaint asks the Claims
 Court to review decisions of other federal courts. The al-
 leged errors in those decisions form the “breach” in her
 “breach of implied contract” claims. The Claims Court does
 not have subject matter jurisdiction to review the decisions
 of other federal courts. Straw v. United States, 4 F.4th
 1358, 1361 (Fed. Cir. 2021) (holding that the Claims Court
 does not have jurisdiction to review district court deci-
 sions); Allustiarte v. United States, 256 F.3d 1349, 1352
 (Fed. Cir. 2001) (noting that the “proper forum for appel-
 lants’ challenges to the bankruptcy trustees’ actions [which
 were approved by the bankruptcy court] . . . lies in the
 Ninth Circuit, not the Court of Federal Claims”). Creative
 claiming cannot endow the Claims Court with jurisdiction
 to review the decisions of other federal courts. See Straw,
 4 F.4th at 1360–61 (affirming the Claims Court’s decision
 that it lacks subject matter jurisdiction to adjudicate a
 Fifth Amendment takings claim in which the alleged tak-
 ing was effected when a district court dismissed a tort
 claim).
Case: 21-2117        Document: 14       Page: 5   Filed: 12/07/2021




 TANASESCU   v. US                                              5



     The purported procedural errors identified by Ms. Ta-
 nasescu do not change our analysis. The nature-of-claim
 code and the amount claimed played no role in the Claims
 Court’s decision, which was based on the content of Ms. Ta-
 nasescu’s complaint. The Claims Court does not have ju-
 risdiction to adjudicate Ms. Tanasescu’s claims regardless
 of the nature-of-claim code or amount claimed. Nor does
 Ms. Tanasescu’s allegation that she was improperly served
 with notice of docketing by this court have any relation to
 the Claims Court’s lack of jurisdiction to hear her claims.
                         III.    CONCLUSION
    For these reasons, we affirm.
                          AFFIRMED
                                COSTS
 No costs.